Exhibit 10.26

UNION EMPLOYEE STOCK APPRECIATION RIGHT PLAN

February 12, 2009

The following describes the Union Employee Stock Appreciation Right Plan (this
“Plan”) of YRC Worldwide Inc. (the “Company”), which is designed to compensate
Qualifying Employees (defined below) for past and current service:

 

1. The Company will issue stock appreciation rights (“SARs”) with respect to the
Company’s common stock to Qualifying Employees as of the Effective Date(s) as
described in Sections 3 and 4. Each SAR shall give a Qualifying Employee the
right to receive a cash payment from the Company equal to the difference of the
closing price of the Company’s common stock on the date of exercise less the
exercise price of the SAR on the date of grant. “Qualifying Employees” means
U.S. and Canadian union employees of the Company and its subsidiaries (including
those employees represented by unions other than the International Brotherhood
of Teamsters) who are either employed and working on January 8, 2009 or on
seniority boards as of January 8, 2009, even if they are not working; provided,
that “Qualifying Employees” does not include casual employees. Only union
employees who are employed by bargaining units who have ratified the wage
reduction described in the Memorandum of Understanding dated November 25, 2008
(the “MOU”), between the International Brotherhood of Teamsters and certain
subsidiaries of the Company, can be “Qualifying Employees”.

 

2. The maximum number of SARs granted under this Plan will be 11,394,758.

 

3. Section 4 of the wage reduction described in the MOU defines the “Effective
Date” for each bargaining unit that ratifies the wage reduction in the MOU. For
the purposes of Qualifying Employees who are employed by the bargaining units
that ratified the MOU as it applies to the 2008-2013 National Master Freight
Agreement (“NMFA”) or concurrently ratified other union contracts on the same
date as the ratification of the MOU as it applies to the NMFA, the “Effective
Date” shall be the date upon which the certificate that Section 18 of the MOU
requires the Company to deliver is accepted in its final form by the
representatives of TNFINC under Section 11 of the MOU.

 

4.

The SARs shall be granted to Qualifying Employees on the applicable Effective
Date(s). The number of SARs granted to each Qualifying Employee shall be
determined as set forth in Exhibit A. Each Qualifying Employee shall be notified
and furnished appropriate documentation as quickly as reasonably possible after
the date of the Qualifying Employee’s specific grant. The number of SARs to all
Qualifying Employees and any potential Qualifying Employees from bargaining
units that have not yet ratified the MOU may not exceed the maximum number of
SARs defined in Section 2. 57,000 SARs may be withheld from allocation to
specific employees to cure any administrative errors in distributing the grants.
If the shareholders of the Company shall have rejected the Stock Option Plan,
any SARs that are not granted by December 31, 2009 shall be reallocated and
granted on the first trading day of 2010 as determined in Exhibit A. Only whole
numbers of SARs may be granted. If, after the final grant on the first trading
day in 2010

 

- 1 -



--------------------------------------------------------------------------------

there remain any SARs that could not be granted because they would result in
partial SARs, those SARs shall be forfeited and cancelled.

 

5. Each SAR will have an exercise price equal to the closing price of the
Company’s common stock trading on The NASDAQ Stock Market on the applicable
Effective Date (or the first trading day of 2010 for SARs not granted by
December 31, 2009), or if the applicable Effective Date is not on a trading day,
on the first trading day following the applicable Effective Date.

 

6. The SARs shall vest in full on the first anniversary of the applicable
Effective Date of the SAR. Once vested, the SARs shall become exercisable and
remain exercisable for 10 years following the applicable Effective Date of the
SAR (the “Exercise Period”), at which time they shall terminate.

 

7. The SARs shall provide for a net exercise for paying each Qualifying
Employee’s withholding taxes at applicable statutory rates.

 

8. If a Qualifying Employee terminates employment for any reason of other than
death or disability, the Qualifying Employee shall retain all vested SARs and,
in addition, any SARs that would have otherwise vested following the date of his
or her termination of employment shall vest according to normal vesting schedule
in the SAR. For the avoidance of doubt, if a Qualifying Employee is terminated
for any reason other than death or disability prior to the first anniversary of
the Effective Date, the SARs shall vest on such first anniversary of the
Effective Date. All vested SARs shall remain the property of the Qualifying
Employee and be exercisable during the Exercise Period. The Company shall not be
liable to a Qualifying Employee for the inability of the Qualifying Employee to
exercise any SAR pending implementation of any decision or outcome to determine
vesting or termination of SARs under this Plan.

 

9. If

 

  (a) a Qualifying Employee dies or becomes permanently and totally disabled,
and

 

  (b) after presentation to the Company’s stockholders, the stockholders reject
the Union Employee Stock Option Plan of the Company dated as of even date
herewith (the “Stock Option Plan”),

then the Qualifying Employee, or the Qualifying Employee’s estate, guardian or
legal representative shall retain all vested SARs and, in addition, any SARs
that would have otherwise vested following the date of his or her death or
disability shall vest immediately. A Qualifying Employee shall be considered
“permanently and totally disabled” if the Qualifying Employee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months or is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering

 

- 2 -



--------------------------------------------------------------------------------

employees of the Qualifying Employee’s employer. The existence of a permanent
and total disability shall be evidenced by such medical certification as the
Secretary of the Company or his or her designee shall require.

 

10. If a “Change of Control” of the parent company, YRC Worldwide Inc., occurs
on or after the date the shareholders of the Company shall have rejected the
Stock Option Plan, the SARs shall accelerate and become fully vested and become
the right to receive in cash the value (as determined in good faith by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company) of the consideration per share that shareholders of the Company would
receive as result of the Change of Control less the exercise price per share of
the SARs. For the purposes of this Section, a “Change of Control” shall be
deemed to have taken place if:

 

  (a) a third person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), purchases or
otherwise acquires shares of the Company after the applicable Effective Date of
the SAR that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of the Company;

 

  (b) a third person, including a “group” as defined in Section 13(d)(3) of the
Exchange Act purchases or otherwise acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or group) shares of the Company after the applicable Effective Date of the SAR
and as a result thereof becomes the beneficial owner of shares of the Company
having 35% or more of the total number of votes that may be cast for election of
directors of the Company; or

 

  (c) as the result of, or in connection with any cash tender or exchange offer,
merger or other Business Combination, or contested election, or any combination
of the foregoing transactions, the Continuing Directors shall cease to
constitute a majority of the Board of Directors of the Company or any successor
to the Company during any 12-month period.

For the purposes of this Section 10, “Business Combination” means any
transaction that is referred to in any one or more of clauses (a) through (e) of
Section 1 of Subparagraph A of Article Seventh of the Certificate of
Incorporation of the Company; and “Continuing Director” means a director of the
Company who meets the definition of Continuing Director contained in Section 7
of Subparagraph C of Article Seventh of the Certificate of Incorporation of the
Company.

 

11. For the avoidance of doubt, transfers of employment between the Company and
a subsidiary, or between subsidiaries, shall not constitute a termination of
employment for purposes of the SARs.

 

12.

For the avoidance of doubt, authorized leaves of absence from the Company shall
not constitute a termination of employment for purposes of the SARs. For
purposes of the

 

- 3 -



--------------------------------------------------------------------------------

SARs, an authorized leave of absence shall be an absence while the Qualifying
Employee is on military leave, sick leave, or other bona fide leave of absence
so long as the Qualifying Employee’s right to employment with the Company is
guaranteed by statute, a contract or Company policy.

 

13. Subject to Section 7, to the extent Qualifying Employees have taxable income
in connection with the grant, vesting or exercise of the SARs, the Company is
authorized to withhold from any compensation payable to Qualifying Employees,
any taxes required to be withheld by foreign, federal, state, provincial or
local law.

 

14. No rights under the SARs shall be transferable otherwise than by will, the
laws of descent and distribution or pursuant to a qualified domestic relations
order (“QDRO”), and, except to the extent otherwise provided herein, the rights
and the benefits of the SARs may be exercised and received, respectively, during
the lifetime of the Qualifying Employee only by the Qualifying Employee or by
the Qualifying Employee’s guardian or legal representative or by an “alternate
payee” pursuant to a QDRO.

 

15. Notwithstanding any other provision of this Plan, the SARs shall not be
effective and exercisable until the Company’s shareholders reject the issuance
of options and the common stock issuable upon exercise of the options, in each
case, pursuant to the Stock Option Plan. If, after presentation to the Company’s
shareholders, the Company’s shareholders approve the issuance of options and the
common stock issuable upon exercise of the options, in each case, pursuant to
the Stock Option Plan, the SARs shall automatically terminate.

 

16. Under no circumstances will the Company be liable for any indirect,
incidental, consequential or special damages (including lost profits) of any
form incurred by any person, whether or not foreseeable and regardless of the
forum in which such a claim may be brought, with respect to this Plan or the
Company’s role as Plan sponsor.

 

17. Notwithstanding anything else in this Plan, the SARs may not be sold,
pledged or hypothecated.

 

18. The Plan has been designed so that the grant, vesting, exercise and payments
of awards hereunder are not subject to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). To the extent that an
award or payment, or the settlement or deferral thereof, is or becomes subject
to Section 409A of the Code, except as the Compensation Committee (the
“Committee”) of the Board of Directors of the Company otherwise determines in
writing, the award shall be granted, paid, settled or deferred in a manner that
will meet the requirements of Section 409A of the Code, including regulations or
other guidance issued with respect thereto, such that the grant, payment,
settlement or deferral shall not be subject to any additional taxation
applicable under Section 409A of the Code.

 

19.

The Plan described above represents the plan of the Company regarding the union
SARs. The Company shall be this Plan’s sponsor and shall administer this Plan.
The Company may appoint a plan administrator for this purpose. The Committee is
authorized to

 

- 4 -



--------------------------------------------------------------------------------

amend and modify this Plan for the purposes of administration to address
additional details such as (without limitation) the impact of stock splits,
stock dividends, recapitalizations or other similar transactions or events and
administrative matters. Any such amendments or modifications shall be final and
binding on the Qualifying Participants with Compensation Committee approval.
However, the Committee described in Paragraph 11 of the MOU must approve any
substantive amendments of this Plan, and its decisions shall be final and
binding with respect to the Qualifying Employees with respect to these
amendments.

 

20. This Plan shall be governed, construed and administered in accordance with
the laws of the State of Delaware without giving effect to the conflict of laws
principles.

 

21. Notwithstanding any other provision of this Plan, this Plan is not a
guarantee of employment for any Qualifying Employee, and no person subject to
the benefits of this Plan may argue that this Plan impacts any decision
regarding the continued employment of the Qualifying Employee.

 

22. In the event of any conflict or inconsistency between this Plan and the MOU,
the provisions of this Plan shall prevail.

 

- 5 -